Citation Nr: 0820778	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for impotence 
associated with diabetes mellitus, Type II, (DM) prior to 
November 10, 2005.  

2.  Entitlement to an evaluation in excess of 20 percent for 
impotence with penis deformity associated with DM from 
November 10, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from February 1968 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.  

In a March 2006 rating determination, the RO granted a 20 
percent disability evaluation for impotence with deformity of 
the penis, and assigned an effective date of November 10. 
2005.  


FINDING OF FACT

The veteran has been shown to have erectile dysfunction and a 
penis deformity throughout the course of his appeal; there 
has been no demonstration of removal of half or more of the 
penis or removal of the penis glans.  


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for 
erectile dysfunction with penis deformity, and no more, have 
been met throughout the course of the appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.115b, DCs 7520, 7521, 7522 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The August and October 2004 letters informed the veteran of 
the information and evidence necessary to substantiate the 
claim, what types of evidence VA would undertake to obtain, 
and what evidence the appellant was responsible for 
obtaining.  The letters did not explicitly tell him to submit 
all relevant evidence in his possession.  An error by VA in 
providing notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The August and October 2004 
letters told the veteran to submit medical evidence in his 
possession and to tell VA about relevant evidence and that it 
was his responsibility to ensure that VA received the 
evidence.  A reasonable person should have gleaned from that 
notice that he should submit all pertinent evidence in his 
possession.  He was thereby put on notice to submit relevant 
evidence in his possession and he was not prejudiced by the 
failure of the RO to provide explicit notice to submit 
relevant evidence in his possession. 

The United States Court of Appeals for Veteran's Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran.  The 
second and third Dingess elements are also substantiated 
inasmuch as service connection has been established for the 
disability at issue.  The March 2006 letter discussed the 
criteria for the assignment of effective dates and ratings.  

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The August and October 2004 letters told the veteran that he 
could substantiate his claim with evidence that the 
disability had worsened.  The March 2006 letter told him that 
he could substantiate the claim with evidence of the effect 
of the disability on work.  

He was not specifically told that the claim could be 
substantiated with evidence of the impact of the disability 
on daily life.  The veteran was provided a VA examination in 
which the impact of the disability on daily life was 
discussed.  The veteran has demonstrated actual knowledge 
that the effects of the disability on daily life could 
substantiate the claim.  In his substantive appeal and 
elsewhere he made arguments based on the impact of the 
disability on daily life.

The disability is not rated on the basis of specific 
laboratory findings or test results.  Hence, additional 
notice was not required on the second element of Vazquez-
Flores notice.
The March 2006 letter provided notice on the third Vazquez-
Flores notice element; and both VCAA letters provide examples 
of evidence that could be submitted to substantiate the 
claim.
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the August and October 2004 notices and the 
veteran was informed of the requirements of Dingess/Hartmann 
in March 2006 and has not submitted any additional evidence 
in support of his claim subsequent to this time or identified 
any outstanding records which would support his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded a VA examination with regard to 
the issue on appeal.  

Erectile Dysfunction

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

The veteran's impotence (erectile dysfunction) is rated 
analogously under Diagnostic Code 7522 for "deformity of the 
penis with loss of erectile power."  38 C.F.R. § 4.115b.  A 
20 percent evaluation is the only rating assignable under 
this diagnostic code.  Id.

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7522.

In his July 2004 statement claiming an increased evaluation 
for impotence, the veteran reported having received an 
implant at the Durham VAMC six or seven years ago.  He said 
that the implant was irreversible and caused his impotence.  
He requested that he be scheduled for a VA examination.  

In his January 2005 notice of disagreement, the veteran 
stated that he had a deformity of the penis.  He stated that 
the penile implant would pump up on its own.  If he pumped it 
down it would be up again five minutes later.  He reported 
that it stuck out and was embarrassing to him and others.  He 
also indicated that this was offensive to females as they 
thought he was sexually aggressive.  The veteran reported 
that it caused his pants to stick out.  He stated that he was 
highly embarrassed by this condition.  

The veteran was afforded a VA examination in November 2005.  
He was noted to have had a penile implant in February 1997.  
After the implant, it functioned normally.  However, since 
the latter part of 1998 he had been unable to release the 
pump pressure so his penis stayed in an erect position.  
Sometimes the pump pressure would release but it would return 
to an erect status in 30 minutes.  

The veteran's main complaint was that his penis stayed in a 
constant state of erection.  It was embarrassing for him to 
go in public or when he played with his grandchildren.  The 
constant erection also interfered with intercourse.  The 
penile implant was still effective for sexual intercourse.  

Physical examination revealed that his penis stayed in an 
erection condition.  The veteran was asked to release the 
pump pressure and tried for 10 minutes but was unsuccessful.  
His penis remained in erection status.  There was no ureteral 
discharge and no tenderness over the epididymis or scrotum.  
Both testicles were soft in texture, had no abnormal mass, 
and were normal in size.  There was no evidence of urinary or 
fecal incontinence.  

As to the deformity of the penis, the examiner indicated that 
the veteran had a penile implant.  However, there was a 
malfunction of the implanted pumping mechanism as his penis 
stayed in a constant erection status.  Since this was 
abnormal, it was considered an acquired deformity of the 
penis.  

Based upon the veteran's statements and the history noted by 
the VA examiner at the time of the November 2005 VA 
examination, the veteran has met the criteria for a 20 
percent evaluation throughout the appeal period for an 
increased evaluation.  

The Board has also considered DCs 7520 and 7521 but finds no 
evidence that the veteran has had removal of half or more of 
his penis or that his glans have been removed.  Therefore, a 
higher rating is not available under either of these 
diagnostic codes.

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective assertion of an increased disability.

It is also noted that the evidence does not reflect that the 
disability at issue causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2007) is not warranted.

In sum, there is no basis for a higher evaluation for the 
veteran's erectile dysfunction.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 20 percent evaluation, and no more, for erectile 
dysfunction with penis deformity, throughout the course of 
the appeal, is granted.

A rating in excess of 20 percent for erectile dysfunction 
with penis deformity is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


